Citation Nr: 0930063	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for right ear hearing 
loss.
  
4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1994 to October 2004.  He served in the Southwest 
Asia theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
case was later transferred to the RO in Manchester, New 
Hampshire.  

The Veteran testified at a hearing before a hearing officer 
at the RO in October 2006.  A transcript of the proceeding is 
of record.  This case was previously before the Board and was 
remanded in October 2008 for additional development.  

The issue of entitlement to service connection for right ear 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC).


FINDINGS OF FACT

1.  A current right knee disability is related to active 
military service.

2.  A current left shoulder disability is related to active 
military service.

3.  Current tinnitus is related to active military service.



CONCLUSIONS OF LAW

1.  A right knee disability was incurred as a result of 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  A left shoulder disability was incurred as a result of 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

3.  Tinnitus was incurred as a result of active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  

In view of the Board's favorable decision in this appeal as 
it relates to the claims for service connection for a right 
knee, left shoulder, and tinnitus disabilities, further 
assistance is unnecessary as these claims are substantiated.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  "Symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology."  Savage v. 
Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu v. Derwinski, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).  

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

Right Knee, Left Shoulder, and Tinnitus 

The Veteran's service treatment records show that during an 
August 2000 hearing conservation examination, the Veteran 
reported ringing in his ears.  He also reported ringing in 
his ears on his February 2004 post-deployment questionnaire.  
Physical therapy records dated in June 2004 (for a left knee 
disorder) show the Veteran reported that both of his knees 
were bothering him and caused pain.  Service treatment 
records also show complaints of tinnitus.  

At an August 2005 VA examination, the Veteran was unable to 
recall any specific injury to his knee.  He stated that he 
hurt his left shoulder lifting weights during military 
service.  On examination, there was limited right knee 
flexion to 135 degrees.  The left shoulder range of motion 
was normal; no diagnosis was provided.  

At an August 2005 VA audiological examination, the Veteran 
reported constant bilateral tinnitus.  He was unsure of the 
date of onset, but believed it was due to the noise exposure 
from working on the flight line around jet engines and power 
carts.  He also reported post-service noise exposure as an 
air traffic controller.  The examiner noted that there was no 
complaint of tinnitus in service and opined that it was "not 
at least as likely as not" that the current tinnitus was due 
to noise exposure in service.

At the October 2006 RO hearing, the Veteran testified that he 
developed bilateral knee pain while running during physical 
training.  He also stated that he hurt his left shoulder 
lifting weights during military service.  He further 
testified that he experienced tinnitus in service while 
working on the flight line and did in fact report it during 
his annual physical examinations.  

In October 2006, a VA examiner reviewed the claims file and 
opined that the Veteran's tinnitus was "less likely than 
not" associated with the conceded noise exposure.  The 
rationale was that while tinnitus can exist without hearing 
loss, there was no indication of altered hearing throughout 
service; no complaint of tinnitus; and the Veteran's current 
hearing sensitivity was extremely good.  In addition, the 
Veteran had significant post-service history of noise 
exposure which could be causing the tinnitus.

A November 2006 VA examination report shows the Veteran had 
limited right knee flexion to 135 degrees with crepitus.  The 
diagnosis was chondromalacia patella.  The report also 
indicates the Veteran had a normal range of motion of the 
left shoulder with mild discomfort on internal rotation.  The 
diagnosis was mild tendonitis.  A nexus opinion was not 
provided.

In October 2008, the Board reviewed the claim and noted that 
there was no nexus opinion for the right knee and left 
shoulder disabilities.  The Board also noted that as it 
related to the tinnitus, both of the VA examiners' negative 
opinions were based, at least in part, on an inaccurate 
factual premise (e.g. that there was no report or complaint 
of tinnitus in the Veteran's claims file).  The claim was 
therefore remanded for new examinations.

At an October 2008 VA examination, the Veteran reported pain 
and crepitus in his right knee.  He also demonstrated some 
limitation of motion.  The left shoulder motion was also 
painful.  The diagnoses were residuals of right 
patellofemoral syndrome and left rotator cuff tendonitis.  

The examiner opined that the right knee patellofemoral 
syndrome and left rotator cuff tendonitis were both "as 
likely as not caused by or a result of military service."  
The rationale was that the Veteran had reported a continuity 
of right knee and left shoulder symptoms since discharge from 
service.

At an October 2008 VA audiological examination, the Veteran 
reported constant bilateral tinnitus for the past 10-15 
years.  The examiner reviewed the claims file and noted that 
the service treatment records included a hearing conservation 
examination dated in August 2000 and a 2004 health 
questionnaire, both of which show the Veteran reported 
ringing in his ears.  

The examiner also noted that while the Veteran had 
significant noise exposure in service and some noise exposure 
outside of service; the amount of noise exposure in service 
was significantly greater than any noise exposure out of 
service.  In his opinion, since the Veteran reported tinnitus 
during service, it is "at least as likely as not that the 
current tinnitus is related to his military service."  The 
examiner further noted that it was not unusual for tinnitus 
to exist even in the presence of normal hearing sensitivity.

Turning to the merits of the claim, the Veteran is currently 
diagnosed with right knee patellofemoral syndrome, left 
rotator cuff tendonitis, and bilateral tinnitus.  Thus, he 
has demonstrated current disabilities.

The Veteran has reported that the right knee and left 
shoulder pain, and tinnitus were present during military 
service.  He is competent to report pain and ringing in the 
ears, as these symptoms are readily capable of lay 
observation.  See Layno, 6 Vet. App. 465, 469 (1994).  
Moreover, the service records confirm a report right knee 
pain and tinnitus in service.  

The Veteran has also testified that his symptoms have 
continued since he separated from service in November 2004.  
There is no evidence to the contrary.  The Veteran's report 
of continuity of symptomatology since service can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  In 
addition, there are competent medical opinions which 
demonstrate that all three of the current disorders were 
incurred as a result of military service.  

As it relates to the tinnitus, the only negative VA opinions 
were based, at least in part, on an inaccurate factual 
premise (e.g. that there was no report or complaint of 
tinnitus in the Veteran's claims file); hence, they are not 
probative.  See Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (Conclusions of 
medical professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
The preponderance of the evidence is not against the claims.

Resolving all reasonable doubt in the Veteran's favor, his 
claims for service connection for the right knee, left 
shoulder, and tinnitus disabilities are granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

ORDER

Service connection for a right knee disability is granted.

Service connection for a left shoulder disability is granted.

Service connection for right ear hearing loss is granted.
  

REMAND

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The Veteran's service treatment records are unremarkable for 
any right ear hearing loss.  

At an August 2005 VA audiological examination, a VA examiner 
who had reviewed the Veteran's service treatment records 
noted that annual audiometric tests conducted from 1998 to 
2004 all showed normal hearing bilaterally.  The June 2004 
separation examination also revealed the Veteran's hearing 
was within normal limits from 500 to 6000 Hertz (Hz).  The 
August 2005 VA audiological examination report further 
reflects that the Veteran reported in-service noise exposure 
with some use of hearing protection.  He denied post-service 
noise exposure.  Puretone thresholds, in decibels, for the 
right ear were as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	10	5	0	0	0

The speech recognition score was 92 percent.  The examiner 
stated that the Veteran's right ear hearing was considered 
within normal limits at all frequencies tested.  

In its previous remand, the Board noted that notwithstanding 
the examiner's comment, the 2005 hearing examination showed 
hearing loss as defined by VA.  The Board found that given 
the Veteran's reports of in-service noise exposure and 
continuity of symptomatology, a nexus opinion was required.

The Veteran underwent another VA audiological examination in 
October 2008.  Puretone thresholds, in decibels, for the 
right ear were as follows:



Hertz	500	1,000	2,000	3,000	4,000

Right	10	10	10	10	15

The speech recognition score was 100 percent.  The examiner 
stated that the Veteran's right ear hearing was considered 
within normal limits at all frequencies tested.  The examiner 
added that because the Veteran's hearing was normal on the 
current examination and normal in service, a nexus opinion 
was not warranted.

While the examiner's rationale is understandable, the United 
States Court of Appeals for Veteran's Claims has held that 
the requirement for a current disability is satisfied if the 
disability is shown at any time during the appeal period; 
even if the most recent evidence shows that the disability 
has disappeared.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Hence, a nexus opinion is still required.

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the October 
2008 VA audiology examination should 
review the claims folder, including this 
remand.  The examiner should acknowledge 
such review.

The examiner should then provide an 
opinion as to whether the hearing loss 
disability reported on the August 2005, 
VA audiology examination; at least as 
likely as not (50 percent probability or 
more) was incurred in service or was due 
to an in-service disease or injury 
(including noise exposure).  The examiner 
should provide a rationale for this 
opinion.  The examiner is also advised 
that the Veteran is competent to report 
his history and symptoms and that the 
opinion should take his reports into 
account.

If the examiner who provided the October 
2008 examination is unavailable, another 
audiologist or qualified medical 
professional should review the claims 
folder and provide the necessary opinion.

2.  If the benefit remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


